Citation Nr: 0929651	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  99-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fracture of the lateral malleolus of the 
left ankle.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU rating).


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 
1973, and on active duty for training from March to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2000, the Board denied the Veteran's claims for 
an evaluation in excess of 10 percent for the residuals of 
fracture of the lateral malleolus of the left ankle and for a 
TDIU rating.  The Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In May 2001, the Court vacated the Board's decision and 
remanded the matter so the Board could consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA), enacted 
after the Board issued this decision.

In August 2002, the Board again denied the Veteran's claims 
for an evaluation in excess of 10 percent for the residuals 
of fracture of the lateral malleolus of the left ankle and 
for a TDIU rating.  

In motions to the Court, the parties (the Veteran and the VA 
Secretary) requested that the Board decision be vacated and 
the case remanded for further action.  A September 2004 Court 
order granted the motions, and the case was subsequently 
returned to the Board.  

The purpose of the motions and Court order was for the Board 
to further address compliance with provisions of the VCAA.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The motions and Court 
order also directed that the Veteran be provided with 
contemporaneous VA examinations.  The Board remanded these 
claims in November 2005 for further evidentiary development.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected residuals of fracture of the 
lateral malleolus of the left ankle is productive of no more 
than slight ankle disability, characterized by a functional 
loss due to pain.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the service-
connected residuals of fracture of the lateral malleolus of 
the left ankle is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 
(DC's) 5262, 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected ankle 
disorders, including DC 5270 (ankylosis), DC 5271 (limitation 
of ankle motion), DC 5272 (ankylosis of the substragalar or 
tarsal joint), DC 5273 (malunion of the os calcis or 
astragulus), and DC 5274 (astragalectomy).  

Ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure).  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, NOTE (5) (defining ankylosis as 
fixation of a joint in a particular position.

As addressed below, DC's 5270, 5272, 5273 and 5274 are not 
applicable to the facts of this case.  Under DC 5271, a 10 
percent rating is warranted for moderate limitation of ankle 
motion.  A 10 percent rating is warranted for marked 
limitation of ankle motion.

Normal range of motion of the ankle is to zero to 20 degrees 
in dorsiflexion, and zero to 45 degrees in plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II.

Alternatively, DC 5262 evaluates impairment of the tibia and 
fibula resulting in ankle disability.  Under this diagnostic 
code, impairment of the tibia and fibula with slight ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
rating is warranted when moderate ankle disability is 
present.

Arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a DC 5003.  In the absence of 
limitation of motion sufficient for a compensable rating, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by arthritis.  Id.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  A 20 percent rating is permitted when there is 
X-ray evidence of degenerative arthritis involving 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5010.  

However, the 10 percent and 20 percent ratings under DC 5003 
based on X-ray findings will not be combined with ratings 
based on limitation of motion.  Id. at NOTE (1).  For 
purposes of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45.

The term "incapacitating exacerbations" is not defined in 
DC 5003.  For comparison purposes, the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating episodes 
defines an "incapacitating episode" as a period of acute 
signs and symptoms that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243 Note (1).

With any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.  In such cases, painful or 
unstable joints warrant at least the minimum compensable 
rating.  Id.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the Veteran incurred a fracture of the left 
lateral malleolus, which included widening of the mortise, 
during service in 1972.  Post-service, the medical records 
contemporaneous in time to the Veteran's discharge from 
service showed no healing abnormalities of the left ankle 
fracture except for an articular irregularity of the talar 
surface of the fibula.  See, e.g., VA X-ray examinations 
dated November 1973 and October 1976; and examination report 
from Dr. R.J.H. dated August 1975.

The Veteran variously reported left ankle pain with symptoms 
of spasm, swelling, reduced mobility and "incapacitating 
pain" exacerbations occurring 4 or more times per year.  See 
August 1975 examination report from Dr. R.J.H; VA clinical 
records dated December 1975 and February 1976.  He further 
claimed having a condition consistent with fibrous 
ankylosis/spurious ankylosis/false ankylosis.  See VA 
Compensation and Pension (C&P) examination report dated 
October 1976.

In pertinent part, the Veteran submitted a VA Form 21-4138 in 
January 1996 complaining of increased symptoms of left ankle 
pain, spasms and swelling due to degenerative arthritis with 
more than 4 incapacitating exacerbations a year.

On VA C&P orthopedic examination in February 1996, the 
Veteran stated that, in 1972, he incurred a fracture of his 
left ankle.  Reportedly, over the ensuing years since that 
fracture, he had experienced increasing pain and dysfunction, 
in particular, in his employment as a bricklayer.  The 
Veteran stated that his ability to do prolonged standing, 
walking, kneeling, squatting, and stair climbing was impaired 
as a result of his left ankle.  The Veteran had not, however, 
received any recent medical attention for his left ankle.

On physical examination, the Veteran was unable to hop on his 
left foot.  He experienced pain when attempting to toe walk, 
but could both heel walk, and squat and rise.  There was a 
full range of motion of the left ankle and subtalar joint on 
the left, with no tenderness, but some pain on motion.  At 
the time of evaluation, the Veteran complained of "constant 
left ankle pain."  Radiographic studies of the Veteran's 
left ankle revealed a possible old fracture of the distal end 
of the fibula, the precise location of which was not 
identified.  The pertinent diagnosis was residuals of 
fracture of the left ankle.

On VA C&P orthopedic examination in June 1998, the Veteran's 
claims folder was available and reviewed.  This review 
included the Veteran's recorded history as described by a 
prior physician on a VA C&P examination in February 1996.  At 
the time of evaluation, the Veteran indicated that the "only 
thing" which was different was that he currently found it 
necessary to wear steel-toed shoes, which made it somewhat 
more difficult for him to be comfortable while working as a 
bricklayer.  Further review of the Veteran's claims file 
showed that, at the time of a consultation in January 1975, 
the Veteran stated that he had broken his left ankle in a 
fall on a concrete step in 1972.  Examination of the 
Veteran's left ankle conducted at that time was, apparently, 
"completely within normal limits."  The Veteran stated 
that, at the time of his injury, he was treated "with a 
cast."  Additionally noted was that, while over the ensuing 
years, the Veteran had experienced pain and intermittent 
problems with his left ankle, he had received no medical 
treatment.  The Veteran's subjective complaints included 
swelling of his left ankle, as well as local outer ankle 
pain, and calf spasms.  The Veteran reported that he 
experienced intermittent cold sensitivity in his lower leg 
and foot, and that his whole lower ankle area and foot 
periodically "went icy cold."  According to the Veteran, 
this occurred approximately four to five times per year, and 
lasted for approximately five minutes.  As the result of this 
"incapacitating pain," the Veteran reportedly tended to 
abuse alcohol.  The Veteran stated that he had a corn on the 
fifth toe of his left foot, which he felt was secondary to 
his old ankle fracture.  Additionally noted was a complaint 
of numbness in a stocking/glove distribution from just above 
the malleoli, circumferentially down to the toes.

On physical examination, the Veteran walked into the 
examination room with a normal-appearing gait.  Heel/toe walk 
was normal to the examiner's observation, and tape 
measurements of both calves, ankles, and instep were equal 
bilaterally.  Dorsiflexion and plantar flexion were likewise 
equal bilaterally.  There was equal subtalar motion 
bilaterally, and the dorsalis pedis and posterior tibialis 
pulses were within normal limits.  Observation of the Veteran 
as he walked revealed a possible slight tendency of the third 
and fourth toes of his left foot to separate, with the fourth 
and fifth toes on the left side going into slight valgus or 
diverging.  When heel/toe walking, there was no evidence of 
any weakness or deformity.  The Veteran showed normal 
dorsiflexion power against resistance, and there was no 
evidence of any weakness of the great toe extensor.  At the 
time of evaluation, the Veteran exhibited no pain to 
palpation around the left fibular head.  In the opinion of 
the examiner, given the presence of subjective numbness in 
the foot and very distal tibia/ankle area (albeit in a 
stocking/glove distribution) and intermittent complaints of 
numbness, an electromyogram and nerve conduction (EMG/NCV) 
study were necessary in order to rule in or out a variant of 
reflex sympathetic dystrophy.   

Other than the slight divergence of the Veteran's third and 
fourth toes, the objective physical examination was felt to 
be completely within normal limits, providing evidence 
against this claim.

Subsequent EMG/NCV studies attempted in early July 1998 were 
discontinued due to patient "near intolerance."  What 
results were able to be obtained showed the left peroneal 
nerve, tibial nerve, and sural nerve, as well as proximal 
electromyographic studies, to be within normal limits.  In 
the opinion of the examiner, there was "no anatomical 
basis" to account for the Veteran's subjective symptoms, and 
other than the slight divergence of his toes, no evidence of 
any functional deficit, providing more evidence against this 
claim.  

Further noted was that the Veteran exhibited no evidence of 
any orthopedic disease.

During the course of a VA fee basis psychovocational 
evaluation in July 1999, it was noted that the Veteran had 
been experiencing pain in his hip, and that he was "hung 
over."  While the Veteran had, reportedly, not consumed 
alcohol on the date of the evaluation, he did display a 
noticeable problem with hand tremors.  Reportedly, after the 
Veteran began to drink, his hand tremors "tended to go 
away."  When questioned as to whether he could stand or walk 
during an eight-hour day, the Veteran did not provide a clear 
answer.  He did, however, indicate that he was often on his 
feet when he "laid blocks," and that he felt pain "all day 
long" when he did this.  According to the Veteran, he 
experienced problems when standing due to difficulties with 
his ankle, and pain in his left leg and hip.  

When questioned regarding his history of employment, the 
Veteran indicated that he had last worked some two weeks 
earlier.  Additionally noted was that the Veteran had "some 
25 years experience" as a block layer, which was the only 
work that he had ever done, with the exception of one month's 
experience as a cab driver.  The Veteran stated that, while 
he was a licensed contractor, he had "never bid on a job."  
The Veteran stated that alcohol caused him problems on the 
job, and that his inability to respect authority figures also 
led to problems with others at work.  He held approximately 
40 jobs in the last 5 years, and tended to stay on the job 
until he got into a fight or quit as a result of a 
disagreement.  The Veteran indicated a willingness to do a 
job on the side to obtain beer money, but stated that he was 
not looking for long-term employment.  

In the opinion of the evaluator, the Veteran would probably 
have difficulty functioning under the stress of a job, in 
particular, given his current lack of drive or motivation.  
At the time of evaluation, it was unclear whether or not the 
Veteran could physically return to the work of a block layer.  
However, it did appear that certain psychological factors and 
problems with alcohol had been impacting upon his ability to 
function in his chosen employment.

In a report of a VA counseling psychologist dated in August 
1999, it was noted that the Veteran was currently unemployed, 
and dependent on financial support from VA compensation.  
According to the Veteran, he had "extensive experience" in 
the masonry trades, which had provided him with "occasional 
employment" for a short period of time.  In the opinion of 
the counseling psychologist, the Veteran appeared to be 
experiencing significant financial, social, and functional 
hardship as a result of his inability to obtain and maintain 
suitable employment.  However, while the Veteran's service-
connected left ankle condition contributed to some degree to 
his employment handicap, it was his chronic history of 
profound alcohol dependence and anti-social behavior which 
led to a finding of "currently not feasible to benefit from 
a program of vocational rehabilitation."  The Veteran openly 
and boldly proclaimed that he "drank a lot," and that he 
was either drunk or hungover most of the time.  The Veteran 
further stated that there were significant nonservice- 
connected health issues which further limited his ability to 
obtain employment.  More specifically, the Veteran indicated 
that he was experiencing severe abdominal pain, and "passing 
blood."  In the opinion of the VA counseling psychologist, 
the Veteran was unemployable "as a result of both service-
connected and predominantly nonservice-connected 
disabilities."

Thereafter, the Veteran's clinical records of treatment are 
essentially silent for left ankle disability treatment.  An 
August 2000 VA clinical record noted that the Veteran was 
issued a tall adjustable cane upon his request.  However, 
another clinical record that same month noted the Veteran to 
have a steady gait.  A September 2000 private psychiatric 
examination report, conducted on behalf of the Social 
Security Administration, noted the Veteran's report of 
holding 40 jobs in the five previous years.  He last 
performed a small amount of bricklaying work a few months 
previous.  The Veteran stated that a VA psychologist told him 
that he was unemployable.

A February 2003 VA C&P mental disorders examination included 
the Veteran's assertions of an inability to work and drive a 
car due to diabetes.  The examiner described the Veteran as 
an unreliable historian due to his anger, rambling and 
perceived past mistreatment by VA.

A February 2003 VA C&P diabetes mellitus examination noted 
that the Veteran had a slightly antalgic gait due to his 
service-connected ankle injury.  He was able to heel-to-toe 
walk normally.

A March 2003 VA C&P neurologic examination determined that 
the Veteran's subjective report of total body numbness was 
far outweighed by the objective medical findings, which was 
insufficient to support a diagnosis of peripheral neuropathy 
as claimed by the Veteran.

In May 2006, the Veteran underwent additional VA C&P 
examination based upon review of the claims folder.  The 
Veteran described constant left ankle pain averaging 8/10 in 
severity.  He had occasional nighttime swelling involving the 
whole foot, ankle and lower leg which may have been due to 
his diabetes.  He described flares up to 4 to 5 times a year 
for 15 to 20 minutes in duration without apparent cause.  His 
treatment consisted of Ibuprofen 100 mg 3 times a day.  He 
had a cane, but really did not use it at all.  With respect 
to his daily activities effect, the Veteran denied being able 
to run, jump, or walk more than 50 yards without having to 
stop.  However, the examiner disagreed stating that the 
Veteran walked in and out of the examining room, which was a 
distance greater than 50 yards.  The Veteran could not say 
whether the walking impairment was due to his diabetes or 
not.  The Veteran indicated that he was not working due to 
posttraumatic stress disorder (PTSD) and diabetes but, when 
asked about his left ankle, he added that as well.

On examination, the Veteran's gait without shoes and socks 
revealed a minimal limp on the left.  Capillary circulation 
in the toes was normal.  There was tenderness to palpation of 
the mid patellar tendon medially and laterally.  No swelling 
was observed.  Manual muscle strength was 5/5.  The left 
ankle demonstrated active dorsiflexion to 10 degrees, and 
passive dorsiflexion to 20 degrees; plantar flexion to 45 
degrees; active inversion to 20 degrees and passive inversion 
to 30 degrees; and eversion to 30 degrees.  He complained of 
pain at the terminal degrees of motion, but there was no 
change in repeat dorsiflexion.  The examiner estimated a 
functional impairment of slight plus, with no weakness or 
fatigability, and minimal incoordination/limp on the left.  
An X-ray examination of the left ankle showed an old healed 
fracture of the lateral malleolus with a good relationship of 
the ankle mortise.

The Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Moreover, it is the 
intent of the Schedule for Rating Disabilities (Part 4) to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. § 4.59.  
This is to say that, even absent a definable limitation of 
motion, where there is functional disability due to pain, 
supported by adequate pathology, compensation may be 
warranted.  38 C.F.R. § 4.40; see also DeLuca, 8 Vet. App. 
202 (1995).

In the case at hand, the Veteran seeks an increased 
evaluation for the service-connected residuals of fracture of 
his left ankle.  In pertinent part, it is argued that current 
manifestations of the Veteran's service-connected fracture of 
the left ankle are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 10 percent evaluation currently assigned.

In that regard, the Board observes that, on VA orthopedic 
examination in February 1996, there was a full range of 
motion of the Veteran's ankle and subtalar joint on the left.  
While the Veteran's left ankle showed no evidence of 
tenderness, there was pain on motion.  Moreover, at the time 
of examination, the Veteran reported problems with "constant 
left ankle pain."

At the time of the June 1998 VA C&P orthopedic examination, 
the Veteran once again complained of pain in his left ankle, 
resulting in "intermittent problems" with that ankle.  
While on physical examination, there was again no evidence of 
any limitation of motion of the Veteran's left ankle, the 
Veteran consistently complained of a periodic 
"incapacitating pain," for which he self-medicated with 
alcohol.

On the most recent VA C&P examination in May 2006, the 
Veteran described constant left ankle pain averaging 8/10 in 
severity with flares up to 4 to 5 times a year lasting 15 to 
20 minutes in duration.  On examination, the Veteran had full 
passive motion in dorsiflexion and plantar flexion, but a 50 
percent reduction in dorsiflexion with active movement.  See 
38 C.F.R. § 4.71a, Plate II.

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of a moderate limitation 
of motion of the Veteran's service-connected ankle, and/or 
slight ankle disability.  38 C.F.R. § 4.71a, DCs 5262, 5271.  
A compensable evaluation is, likewise, warranted where there 
is evidence of a functional loss due to pain, supported by 
adequate pathology.  38 C.F.R. § 4.40. 

In order to warrant an increased, which is to say 20 percent, 
evaluation, there would, of necessity, need to be 
demonstrated the presence of marked limitation of motion of 
the Veteran's service-connected ankle, and/or moderate ankle 
disability.  38 C.F.R. § 4.71a, DCs 5262, 5271.  It is clear 
from the medical evidence that DCs 5270, 5272, 5273 and 5274 
have no application in this case, as there is no evidence or 
history of ankylosis, ankylosis of the substragalar or tarsal 
joint, malunion of the os calcis or astragulus, or 
astragalectomy.

On the totality of the evidence, the Board finds that the 
Veteran's absence of left ankle limitation of motion on VA 
C&P examinations in February 1996 and June 1998, and the 50 
percent reduction of motion in the dorsiflexion plane only on 
the May 2006 VA C&P examination.  In May 2006, the VA 
examiner only found a "minimal" incoordination/limp on the 
left and "slight plus" overall functional impairment with 
no weakness or fatigability.  

In the Board's opinion, this evidence does not show that the 
Veteran's left ankle disability meets or more nearly 
approximates the criteria for a 20 percent rating under DC 
5262 (impairment of the tibia and fibula with moderate ankle 
disability or DC 5271 (marked limitation of ankle motion).

The Veteran has, however, consistently complained of a 
debilitating pain in his left ankle, which has been 
productive of a certain "functional loss."  With the 
exception of a slight divergence of the third and fourth toes 
of the Veteran's left foot, the left ankle throughout the 
appeal period has shown no limitation of motion except for a 
50 percent reduction in dorsiflexion only with active 
movement.  There is no significant objective evidence of 
functional impairment such as weakened movement, excess 
fatigability, swelling, deformity, or atrophy of disuse.  See 
38 C.F.R. § 4.45.

The VA C&P examiner in May 2006 specifically addressed the 
extent of the Veteran's functional impairment of the left 
ankle.  This examiner found "minimal" incoordination/limp 
on the left and "slight plus" overall functional impairment 
with no weakness or fatigability.  Notably, the Veteran has 
been prescribed a cane to assist with ambulation, but there 
is no medical evidence that the prescription was due to ankle 
instability.

Under such circumstances, the Board is of the opinion that 
the 10 percent evaluation currently in effect is appropriate.  
However, given VA C&P examination findings, an evaluation in 
excess of 10 percent for the Veteran's service-connected 
residuals of fracture of the lateral malleolus of the left 
ankle is not warranted.  It is important for the Veteran to 
understand that his symptom of functional impairment due to 
painful motion provides the basis for the currently assigned 
rating.  Overall, the Board also finds that the Veteran's 
left ankle disability does not warrant an evaluation greater 
than 10 percent based on functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).

In adjudicating this claim, the Board has considered the 
Veteran's description of symptomatology and arguments.  The 
Board finds that the Veteran's description of painful motion 
is credible given the clinical findings.  The Veteran is not 
competent to self-diagnose ankylosis, which is clearly not 
shown by the objective medical evidence of record.  The Board 
also alleges additional symptoms, such as swelling, periods 
of incapacitation and ill-defined neurologic symptoms, which 
have not been verified by physical examination findings.  

The Board must note that the Veteran, overall, is not shown 
to be a reliable historian.  For example, in May 2006, he 
claimed an inability to walk for more than 50 yards without 
having to stop.  The examiner, however, specifically 
disagreed with the Veteran's assertions after observing the 
Veteran walking in and out of the examination room with no 
impediments.  At that time, the Veteran himself was unable to 
distinguish whether his diabetes or left ankle disability 
impaired his claimed walking limitations.  

The Board further observes an absence of any clinical 
findings over the entire appeal period confirming the 
Veteran's report of left ankle swelling.  The Veteran claims 
4 "incapacitating" episodes of left ankle arthritis per 
year, but his clinical records essentially reflect no 
treatment for left ankle disability at all.  Furthermore, X-
ray examinations in 1996 and May 2006 do not describe any 
arthritic changes rendering inapplicable the provisions of DC 
5003.

Furthermore, the Veteran claims some type of neurologic 
abnormality in the left lower extremity and his "total 
body."  In July 1998, a VA examiner found "no anatomical 
basis" to account for the Veteran's subjective symptoms in 
the left lower extremity and, in March 2003, a VA examiner 
determined that the Veteran's subjective report of total body 
numbness was far outweighed by the objective medical 
findings.  Also in February 2003, a VA examiner provided an 
impression that the Veteran was an unreliable historian due 
to his anger, rambling and perceived past mistreatment by VA.  

All of the above-mentioned evidence tends to impeach the 
credibility of the Veteran's allegations in this case.  
Overall, the Board places greater probative value to the 
clinical findings and impressions of trained medical 
professionals over the Veteran's report of left ankle 
symptoms which are not consistent with his treatment history 
and not corroborated by the clinical findings of record. 

Based on the above, the Veteran's service-connected left 
ankle disability does not meet the criteria for an evaluation 
in excess of 10 percent under applicable evaluation criteria 
for any time during the appeal period.  As the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
of reasonable doubt is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal must be 
denied.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id

In this case, the Veteran describes painful left ankle motion 
which is more than adequately addressed in his schedular 
rating.  As indicated above, the Veteran has numerous other 
complaints the Board has found is not borne out by the 
evidentiary record.  In the Board's opinion, all symptoms and 
level of disability resulting from the left ankle disability 
is addressed by criteria found in the rating schedule.  
Notably, higher schedular ratings are attainable.  Therefore, 
the first prong of the Thun test is not satisfied and 
referral for extraschedular consideration is not warranted.

Additionally, the Board further observes that there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Veteran has 
not required any hospitalized treatment for his left ankle 
disability.  In fact, the Veteran has virtually received no 
treatment at all for this disability since his discharge from 
service many decades ago. 

The Veteran does allege unemployability due to his left ankle 
disability, but his allegations overall are not credible or 
reliable.  At best, the record contains an off-handed comment 
from a VA clinician that the Veteran's left ankle disability 
contributes to "some degree" to his employability, which is 
contemplated by a schedular rating.  38 C.F.R. §§ 4.1, 4.2.  
In 2006, a VA C&P examiner provided opinion that the 
Veteran's overall functional impairment due to the left ankle 
disability was "slight plus" and did not interfere with his 
employability.  As the Board finds no credible and persuasive 
evidence that the Veteran's left ankle disability "markedly 
interferes" with his employability, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Notably, the Board remanded this case in November 2005 for 
VCAA notice compliance.  RO letters dated December 2005, 
April 2006, August 2007 and December 2007 advised the Veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the Veteran in obtaining and what information or 
evidence the Veteran was responsible for providing. 

The RO letter dated December 2005 advised the Veteran that 
evidence establishing an increased severity of his disability 
included a statement from his doctor containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  The Veteran 
could also submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disability had worsened.  
Furthermore, the Veteran could submit his own statement 
completely describing his symptoms, their frequency and 
severity, and other involvement, extension and disablement 
caused by his disability.  

The April 2006 letter further advised the Veteran that his 
disability rating was determined by a schedule for evaluating 
disability published at title 38 Code of Federal Regulations, 
Part 4.  He was informed that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  Examples of evidence to be considered included 
information about on-going treatment records, including VA or 
other Federal treatment records, he had not previously 
identified; recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affected his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affected him.

Thus, the RO's post-adjudicatory letters provided the Veteran 
substantially compliant VCAA notice on his increased rating 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing 
deficiencies were cured with readjudication of the claim in 
an April 2009 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is aware of the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 48 (2008), which was issued late 
in the appeals process.  The Board acknowledges that there is 
not a particular letter which fully complies with this 
holding.  However, the December 2005 and April 2006 RO 
letters essentially complied with all notice requirements 
identified in Vazquez-Flores except for providing the Veteran 
the actual language of the applicable DC criteria.

The totality of the circumstances in this case demonstrates 
that the Veteran is aware of the evidentiary requirements and 
duties.  Notably, the Veteran has a long-standing history of 
pursuing disability claims pertaining to his left ankle 
disability, and providing argument based upon the actual 
language of various DC's.  See, e.g., Veteran statements 
received January 1976 (citing language of DC 5002) and June 
1976 (requesting application of DC 5270).  In November 1975, 
the Veteran submitted a copy of 38 C.F.R. § 4.71a, DC's 5270-
74 which have not been amended since that time.

Furthermore, Board decisions in September 2000 and August 
2002, as well as multiple RO rating actions during the 
appellate process, have cited the applicable DC criteria for 
this case.  The Veteran has provided statements describing 
his symptoms and how they affect his daily life and 
employability.  The Veteran has not alleged any specific 
notice errors other than his point of view that the 
adjudicative actions in this case have been a "sham."  

Thus, the Board finds that no benefit would accrue to the 
Veteran by remanding this case for technical notice 
compliance, particularly in the absence of any showing that a 
prejudicial notice error has occurred.  See Shinseki, 
Secretary of Veterans Affairs v. Sanders, 556 U.S. ___ 
(2009), overruling in part Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that the claimant, and not VA, 
holds the burden of establishing prejudicial notice error).

A totality of the circumstances in this case clearly 
indicates that the Veteran is not prejudiced in the Board 
proceeding with this case. 

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the Veteran's STRs, his VA clinical 
records, private examination reports and records from the 
Social Security Administration.  There are no outstanding 
requests for VA to obtain any additional private medical 
records for which the Veteran has identified and authorized 
VA to obtain on his behalf.

The Veteran was afforded VA examination to evaluate the 
nature and severity of his left ankle disability in May 2006.  
As there is no lay or medical evidence suggesting an 
increased severity of symptoms since the last VA examination 
to the extent of suggesting the possibility of an increased 
rating under the applicable rating criteria, there is no duty 
to provide further medical examination on these claims.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995) (noting that a long passage 
of time since the last VA examination does not render an 
examination report as inadequate for rating purposes when 
there is no interim evidence suggesting an increased severity 
of symptoms).

Importantly, the facts of this case lead the Board to the 
inescapable conclusion that another VA examination will not 
provide a basis to grant this claim.  In this regard, the 
Veteran and, if necessary, the Court, is asked to review the 
facts of this case vigilantly.  Further development of this 
case will not provide a basis to grant this claim.   

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An evaluation in excess of 10 percent for residuals of 
fracture of the lateral malleolus of the left ankle is 
denied.


REMAND

In November 2005, the Board directed that the Veteran should 
be afforded additional VA examinations which addressed his 
claim for a TDIU rating which addressed the issue of 
"whether the Veteran's service connected disabilities have 
caused his unemployment."  (emphasis added).  

The RO obtained a May 2006 VA C&P orthopedic examination 
report which discussed the impact that the Veteran's service-
connected left ankle disability had upon his unemployability.  
The examiner did not discuss, however, the impact that the 
Veteran's service-connected left ankle disability and 
diabetes mellitus had upon his unemployability.  The May 2006 
VA C&P orthopedic examination report must be returned as it 
does not comply with the Board's remand directives and is 
inadequate for rating purposes.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998); 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records 
of VA treatment for his service-connected 
disabilities at the Phoenix, Arizona VA 
Medical Center since August 2007.

2.  The RO should arrange for appropriate 
VA examination to determine the nature, 
extent, and severity of the Veteran's 
service-connected disabilities and 
nonservice-connected disabilities.  The 
sole purpose of the examination is to 
determine whether the service-connected 
disabilities (left ankle disability and 
diabetes mellitus), standing alone, have 
caused the Veteran's unemployability.  The 
claims folder or the pertinent medical 
records contained therein, and a copy of 
the Board's REMAND of this case, must be 
reviewed by the examiner in conjunction 
with his or her examination of the 
Veteran.  All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings, and comment on the 
functional limitation, if any, caused by 
each of the Veteran's disabilities.  The 
issue the examiner is asked to address is 
whether the Veteran's service-connected 
disabilities have caused his unemployment.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a TDIU 
rating.

4.  If any benefit sought on appeal remain 
denied, the RO must furnish the Veteran 
with a supplemental statement of the case 
(to include clear reasons and bases for 
its determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


